 In the Matter of CELANESE CORPORATION OF AMERICA, EMPLOYERan 1TEXTILEWORKERS UNION OF AMERICA, CIO, PETITIONERCase No. 5-RC-241.-Decided April 25,194k9DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Harold G.Biermann,hearing officer of the National Labor Relations Board.The hearing officer's rulings made at thehearing are free from preju-dicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in thiscase, the Board finds :1.The Employers engaged in commercewithin themeaning ofthe National Labor Relations Act.2.The Petitioner and the Intervenor, United Construction Workersaffiliated with United Mine Workers of America, are labor organiza-tions claiming to represent employeees of the Employer.3.At the hearing, the Intervenor moved to dismiss the petitionherein upon the ground that an existing contract constitutes a bar tothis proceeding.After Board certification of the Intervenor in 1945,the Employer and the Intervenor executed a contract which was re-newed in 1946. In February 1947, this contract, as modified, wasfurther extended to February 22, 1949, with a 30-day automatic re-newal clause.On June 22, 1948, the contract was opened for wagenegotiations.With the assistance of a Federal conciliator,an agree-ment on wages was reached.Upon the advice of the conciliator, theEmployer and the Intervenor executed a new contract on August 27,1948, to terminate on February 22, 1950.Thereafter, on December 8,1948, which was before the "Mill B" 2 date of the February 1947contract, the Petitioner filed the petition herein..1The .Intervenor'smotion to dismiss the petition is denied for the reasons stated inparagraph 3,infra.s Matter,o f Mill B.,Inc.,40 N.L. R. B. 346.83 N. L. R. B., No. 11. _103 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder the long-established "premature extension" doctrine,8 the1948 contract is not a bar to the present petition, which was timelyfiled with respect to the 1947 agreement whose scheduled terminationdate wasFebruary 22, 1949.The Employer and the Intervenor con-tend, however, that this doctrine should not be applied to this case,because they signed the 1948 agreement in good faith at the suggestionof a Federal conciliator, at a time when they- were unaware of anyrival claim to representation and in fact had recent evidence whichthey believed showed that the contracting union represented an over-whelming majority of employees.4The purpose of the "prematureextension" rule is to insure toemployeesthe right to challenge anincumbent union's representative status at predictable and reasonableintervals.This right is of paramount.importance in, achieving thepurposes of the Act. Its preservation must take precedence, we be-lieve, over any hardship that may result to an employer and an in-cumbent union who, even though acting 'in good faith, prematurelyextend an existing agreement.5Accordingly, we find that the 1948contract is not a bar to this proceeding.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaningof Section 9 (c) (1) and Section 2 (6). and (7) of the Act.4.The parties agree, and we find, that all hourly rated employees,including cafeteria employees, at the Employer's Celco plant nearNarrows, Virginia, excluding office and clerical employees, watchmen,gatemen, firemen, nurses, all other salaried employees, and supervisorsas defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.DIRECTION OF ELECTION"As *part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which thiscase was'Matterof Indiana Desk Company,Inc.,82 N. L. R. B. 103;Matter of Teletype Cor-poration,79 N. L.R. B. 1044.' The hearing officer refused to permit the Employer to prove that 2 months before thesigning of the 1948 agreement,approximately 90 percent of the employees signed cardsauthorizing the Employer to deduct union dues in the Intervenor's behalf.This rulingwas not prejudicial because, as indicated above, this evidence could not affect the appli-cation of the "premature extension" rule.5 SeeMatter of Blair Limestone Company;70 N. L.R. B. 689;Matter of Virginia-Lincoln Corporation,63 N. L. R. B. 590.-eAs the Intervenor is not in compliance with Section 9 (f), (g), and(h) of the Act,itwill not be accorded a place on the ballot.. CELANESE CORPORATION OF AMERICA105heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered 4,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, andalso ex--eluding employees on strike who are not entitled to reinstatement,to determine whether or not they desire to be represented, for purposesof collective bargaining, by Textile Workers Union of America, CIO.